Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the election filed 12/17/2021.
Currently, claims 1-20 are pending.

Election/Restrictions
Upon examination, the burden to search both species was found to not be undue. Therefore, the election of species requirement is withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/25/2020 and 8/3/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, 10, 13-14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yieh et al. (US 2016/0079034, cited in IDS).

etching a metal layer (para. [0072], lines 10-14; para. [0074]) disposed atop a substrate (101) to form one or more metal lines (103, 104, 105) having a top surface (116), a first side (117), and a second side (118); 
depositing a passivation layer (115) atop the top surface, the first side, and the second side (para. [0075], lines 9-12) under conditions sufficient to reduce or eliminate oxygen contact with the one or more metal lines (115 may be silicon nitride – para. [0075], lines 12-13; see also para. [0087], lines 1-2 and 12-13); 
depositing a flowable layer of low-k dielectric material (106) atop the passivation layer in a thickness sufficient to cover the one or more metal lines (FIG. 1B); and 
contacting the flowable layer of low-k dielectric material with oxygen under conditions sufficient to anneal and increase a density of the flowable layer of low-k dielectric material (para. [0087], lines 1-2, 19-24; para. [0089], lines 4-5). 
Pertaining to claim 2, Yieh shows the flowable layer of low-k dielectric material comprises an oxide layer, a nitride layer, a carbide layer, an oxynitride layer, or combinations thereof (para. [0079]).
Pertaining to claim 3, Yieh shows the flowable layer of low-k dielectric material comprises silicon oxide (SiO2), silicon oxide nitride (SiON), silicon nitride (Si3N4), silicon oxide carbide (SiOC), or combinations thereof (para. [0079]).
Pertaining to claim 5, Yieh shows contacting the flowable layer of low-k dielectric material with oxygen is at a temperature of 100 degrees Celsius to 550 degrees Celsius (para. [0087]), which encompasses the claimed range.

Pertaining to claim 8, Yieh shows the metal layer comprises one or more of ruthenium, molybdenum, copper, tungsten, or aluminum (para. [0074]).
Pertaining to claim 10, Yieh shows the passivation layer comprises silicon nitride (Si3N4), silicon carbide (SiC), silicon carboxy nitride (SiCN) or combinations thereof (para. [0075]).

Pertaining to claim 13, Yieh shows a method of making a semiconductor device comprising: 
depositing a flowable layer of low-k dielectric material (106) over one or more passivated features (103, 104, 105) of a substrate (101); and 
implanting oxygen throughout the flowable layer of low-k dielectric material to anneal and increase a density of the flowable layer of low-k dielectric material (para. [0087], lines 1-2, 19-24; para. [0089], lines 4-5), wherein the one or more passivated features comprises a protective layer (115) having a thickness sufficient to prevent oxygen from contacting a metal portion of the one or more passivated features (para. [0087], lines 12-13).
Pertaining to claim 14, Yieh shows the protective layer comprises silicon nitride (Si3N4), silicon carbide (SiC), silicon carboxy nitride (SiCN) or combinations thereof (para. [0075]).
Pertaining to claim 16, Yieh shows the protection layer may have a thickness as low as 2 nm (para. [0075]), which is within the claimed range.
Pertaining to claim 18, Yieh shows the protective layer may be e.g. silicon nitride (para. [0075]), which composition does not include oxygen.


etching a metal layer (para. [0072], lines 10-14; para. [0074]) disposed atop a substrate (101) to form one or more metal lines (103, 104, 105) having a top surface (116), a first side (117), and a second side (118); 
depositing a passivation layer (115) atop the top surface, the first side, and the second side (para. [0075], lines 9-12) under conditions sufficient to reduce or eliminate oxygen contact with the one or more metal lines (115 may be silicon nitride – para. [0075], lines 12-13; see also para. [0087], lines 1-2 and 12-13); 
depositing a flowable layer of low-k dielectric material (106) atop the passivation layer in a thickness sufficient to cover the one or more metal lines (FIG. 1B); and 
contacting the flowable layer of low-k dielectric material with oxygen under conditions sufficient to anneal and increase a density of the flowable layer of low-k dielectric material (para. [0087], lines 1-2, 19-24; para. [0089], lines 4-5). 
Pertaining to claim 20, Yieh shows the protective layer may be e.g. silicon nitride (para. [0075]), which composition does not include oxygen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yieh.
The claims are obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Yieh by performing the method within the claimed process ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 9, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yieh in view of Danek et al. (US 8,685,867).
2 gas used by Yieh.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the reaction gas of Yieh for that taught by Danek, as the court has held that the simple substitution of one known element for another to obtain predictable results is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Pertaining to claims 12 and 17, Danek teaches curing the flowable layer with ultraviolet light (column 14, lines 39-41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to cure the flowable dielectric of Yieh with UV, as taught by Danek, in order to convert the dielectric material to a state suitable for packaging.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho et al. (US 7,732,297) discloses a method for increasing density of a gap fill dielectric formed over passivated metal features by oxygen exposure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896